DETAILED ACTION

This rejection is in response to Request for Continued Examination filed on 08/11/2020.
Claims 1-18 are currently pending and have been examined.
Claims 17-18 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2020 has been entered.
 


Response to Arguments
Applicant's arguments filed 08/11/2020 have been fully considered but they are not persuasive. 
With respect to applicant’s argument on pages 8-9 of remarks filed 08/11/2020 that the claims are not directed to a judicial exception due to including the computing device monitoring sensor data from sensors and displaying information to the user, Examiner respectfully disagrees.
The claims as recited are directed to certain methods of organizing human activity such as a commercial interaction of tracking customer behavior with items and generating a ranked list of items based on customer interaction with the items. The claims do recite additional elements such as the sensors, computer, and a display. However, the sensor is merely used to track user behavior and send the user behavior data to a computer to display the information. The limitations regarding the use of the additional elements to receive, send, analyze, and display data are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims are not indicative of integration into a practical application. 
Applicant’s prior art arguments on pages 9 of remarks filed 08/11/2020 with respect to the currently amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in:
Claims 1, 7, and 11 recite
the exhibitors display the items
the sensors configured to gather sensor data
Claims 1 and 7 recite
the generated ranked product or service listing
Claims 3, 7, and 13 recite
the selected exhibit areas
	All dependent claims inherit the same deficiencies as the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the Alice/Mayo test, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-6, 7-10, and 17-18 are directed to systems and claims 11-16 are directed to a method each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a system for listing items, in the following limitations:
…providing a ranked listing for items exhibited at a convention including products or services, the convention including a plurality of exhibitor areas where the exhibitors display the items, 
…to provide the ranked listing to an attendee of the convention; and…, 
… configured to gather sensor data relating to each of the items in the selected exhibitor areas, …
wherein … is configured to monitor the sensor data received…for touch points relating to the items in the selected exhibitor areas and to generate the ranked listing based on a number of the touch points for the items,...
The above-recited limitations set forth an arrangement to gather data and generate a listing.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving gathering data and listing items based on the gathered data.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
the system comprising a network; a computer device including a processor and a memory, the memory storing non-transitory machine-readable code to be executed by the processor (1, 7, 11); 
a plurality of sensors disposed adjacent to or within selected exhibitor areas (1, 7, 11);
the sensors configured to gather sensor data…(1, 7, 11);
the plurality of sensors being connected to the computer device via the network and the sensor data being sent to the computer device (1, 7, 11); 
wherein the computer device is configured to monitor the sensor data received from the plurality of sensors…(1, 7, 11);
wherein the computer device sends the generated ranked product or service to a display for viewing by the attendee of the convention(1, 7, 11);
display is disposed on a kiosk (17);
display is a cell phone (18).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular 
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
the system comprising a network; a computer device including a processor and a memory, the memory storing non-transitory machine-readable code to be executed by the processor (1, 7, 11); 
a plurality of sensors disposed adjacent to or within selected exhibitor areas (1, 7, 11);
the sensors configured to gather sensor data…(1, 7, 11);
the plurality of sensors being connected to the computer device via the network and the sensor data being sent to the computer device (1, 7, 11); 
wherein the computer device is configured to monitor the sensor data received from the plurality of sensors…(1, 7, 11);
wherein the computer device sends the generated ranked product or service to a display for viewing by the attendee of the convention(1, 7, 11);
display is disposed on a kiosk (17);
display is a cell phone (18).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (Pub. No.: US 2008/0249866A1, hereinafter “Angell”) in view of Maciocci et al.  US 20120078684 A1, hereinafter, “Maciocci”).

Regarding claim 1
Angell discloses a system for providing a … listing for items exhibited at a convention including products or services, the convention including a plurality of exhibitor areas where the exhibitors display the items, the system comprising: a network; a computer device including a processor and a memory, the memory storing non-transitory machine-readable code to be executed by the processor to provide the … listing to an attendee of the convention (Angell, [0035]: facility includes convention center; [0036]: 
and a plurality of sensors disposed adjacent to or within selected exhibitor areas, the sensors configured to gather sensor data relating to each of the items in the selected exhibitor areas, (Angell, [0050]: generate customer behavior data; [0056]: sensors located inside the retail facility gathers data regarding customer’s activity with products or services; [0073]: retail facility includes shopping mall with stores and convention center; [0035-0036]: items include products and services, [0074-0075]: detector devices, [0082], [0086]), 
the plurality of sensors being connected to the computer device via the network and the sensor data being sent to the computer device (Angell, [0074-0075]: detector devices include sensors; [0083]: computing device includes server; FIG. 6, [0085]: detector device connected to server; [0088-0089]: set of detectors within store communicate with server; [0092]: server analyzes data obtained from set of detectors);
wherein the computer device is configured to monitor the sensor data received from the plurality of sensors for touch points relating to the items in the selected exhibitor areas (Angell,[0085]: server tracks items captured by detectors; [0089]: set of detectors track customer inside store and communicated tracked data to server; [0100-0101]: track objects customer picks up in store using detectors) 
and to generate the …listings based on a number of the touch points of the items (Angell, [0036]: items include services and goods; [0113-0114]: the selected item is identified visually by a camera and a listing of selected items for each 
wherein the computer device sends the generated … product or service listing to a display for viewing by the attendee of the convention (Angell, [0115-0116]: server stores a listing of selected items for a customer and displays list to customer; [0208]: tracked objects are classified; FIG. 2, [0105]: listing includes quantity of items; [0036]: items for purchase include products and services; [0151]).
Angell teaches providing and generating a listing for items but does not explicitly teach a ranked listing of items such as: 
providing a ranked listing for items…; provide the ranked listing…; 
generate the ranked listings; where in the computer device sends the generated ranked product…to a display.
However, Maciocci teaches that it is known to include:
providing a ranked listing for items…; provide the ranked listing… (Maciocci, [0031]: list of items ranked by number of selections); 
generate the ranked listings….; where in the computer device sends the generated ranked product…to a display (Maciocci, [0041]: rankings may be displayed on a user interface showing a level of interest for items; [0077]: generating item interest and ranking information may be represented by computer device).


It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Angell with Maciocci to include the aforementioned limitations since such a modification would be predictable. Specifically, Angell would continue to teach a listing of items except that now the listing of items are ranked according to the teachings of Maciocci. This is a predictable result of the combination. (Maciocci, [0009]).

Regarding claims 2, 8, and 12
The combination of Angell and Maciocci teaches the system of claim 1, as well as:
wherein the computer device determines the number of touch points for to the items based on image analysis of the sensor data (Angell, [0084-0087]: gather data from inside and outside retail facility regarding customer behavior data from cameras and image analysis of images captured from camera; [0059]: customer behavior data; [0151-0152]).  

Regarding claims 3 and 13
The combination of Angell and Maciocci teaches the system of claim 1, as well as:
wherein the touch points for each item are determined by the computer device based on touch point factors including at least one of: 1) a number of times people enter the selected exhibitor areas where each item is located, 2) a number of times each item is looked at by a person, 3) a number of times each item is touched by a person in the selected exhibit areas or 4) how long a person looks at each item (Angell, [0117]: detect when customer entering retail facility; [0151-0152]: item is identified as selected item when a customer looks at an item, reaches for an item, touches an item, picks up an item in a store; [0059]).  

Regarding claims 4, 9, and 14
The combination of Angell and Maciocci teaches the system of claim 3, as well as: 
wherein the touch point factors are individually weighted, and an order of the …listing is determined by the computer device based TCHEN.000 1P/DJZ-0028on the number of the touch points for each item and based on the weighting of the touch point factors (Angell, [0059]: customer behavior data; [0145]: rate based on number of times customer takes action or customer behavior towards and item, divided by the number of times an opportunity is presented; [0143], [0151]).
Angell does not teach the ranked listing.
However, Maciocci teaches that it is known to include the ranked listing (Maciocci, [0031]). 
The motivation to combine Angell and Maciocci is the same as set forth in claim 1. 

Regarding claims 5 and 15 
The combination of Angell and Maciocci teaches the system of claim 1, as well as: 
wherein the …listing is generated based on the number of touch points for the items and based on a search term input by the attendee of the convention (Angell, [0151]: querying regarding the item and customer asks questions regarding the item signals an intention to purchase the item; [0059], [0104], [0145], [0200]).  
Angell does not teach the ranked listing.
However, Maciocci teaches that it is known to include the ranked listing (Maciocci, [0031]). 
The motivation to combine Angell and Maciocci is the same as set forth in claim 1. 

Regarding claim 6, 10, and 16
The combination of Angell and Maciocci teaches the system of claim 1, as well as: wherein the convention is a shopping mall and the exhibitor areas are stores within the shopping mall (Angell, [0073]: retail facility includes shopping mall with stores and convention center; [0035-0036]).  

Regarding claim 7
Angell discloses a system for providing a … listing for items exhibited at a convention including products or services, the convention including a plurality of exhibitor areas where the exhibitors display the items, the system comprising: a network; a computer device including a processor and a memory, the memory storing non-transitory machine-readable code to be executed by the processor to provide the …listing to an attendee of the convention (Angell, [0035]: facility includes convention center; [0036]: items for purchase include products and services; [0038]: service may include a convention; [0042]: network; [0044-0045]: memory; [0100], [0124]: processor); 
and a plurality of sensors disposed adjacent to or within selected exhibitor areas, the sensors configured to gather sensor data relating to each of the items in the selected exhibitor areas (Angell, [0050]: generate customer behavior data; [0056]: sensors located inside the retail facility gathers data regarding customer’s activity with products or services; [0073]: retail facility includes shopping mall with stores and convention center; [0035-0036]: items include products and services, [0074-0075]: detector devices, [0082], [0086]), 
the plurality of sensors being connected to the computer device via the network and the sensor data being sent to the computer device (Angell, [0074-0075]: detector devices include sensors; [0083]: computing device includes server; FIG. 6, [0085]: detector device connected to server; [0088-0089]: set of detectors within store communicate with server; [0092]: server analyzes data obtained from set of detectors; [0033]: network);
wherein the computer device is configured to monitor the sensor data received from the plurality of sensors for touch points relating to the items in the selected exhibitor areas (Angell,[0085]: server tracks items captured by detectors; [0089]: set of detectors track customer inside store and communicated tracked data to server; [0100-0101]: track objects customer picks up in store using detectors) 
and to generate the …listings based on a number of the touch points for the items (Angell, [0036]: items include services and goods; [0113-0114]: the selected item is identified visually by a camera and a listing of selected items for each customer is formed; [0085-0087]: sensors or detectors gathers customer behavior and identification data; [0193] identification data includes name of item; FIG. 2, [0105]: listing includes quantity of items),
wherein the touch points for each item are determined by the computer device based on touch point factors including at least one of: 1) a number of times people enter the selected exhibitor areas where each item is located, 2) a number of times each item is looked at by a person, 3) a number of times each item is touched by a person in the selected exhibit areas or 4) how long a person looks at each item (Angell, [0117]: detect when customer entering retail facility; [0151-0152]: item is identified as selected item when a customer looks at an item, reaches for an item, touches an item, picks up an item in a store; [0059]).  
wherein the …listing is generated based on the number of touch points for the items and based on a search term input by the attendee of the convention (Angell, [0151-0152]: querying regarding the item and customer asks questions 
wherein the computer device sends the generated … product or service listing to a display for viewing by the attendee of the convention (Angell, [0115-0116]: server stores a listing of selected items for a customer and displays list to customer; [0208]: tracked objects are classified; FIG. 2, [0105]: listing includes quantity of items; [0036]: items for purchase include products and services; [0151]).  
Angell teaches providing and generating a listing for items but does not explicitly teach a ranked listing of items such as: 
providing a ranked listing for items…; provide the ranked listing…; wherein the ranked listing…
generate the ranked listings; send the generated ranked product…to a display.
However, Maciocci teaches that it is known to include:
providing a ranked listing for items…; provide the ranked listing…; wherein the ranked listing…(Maciocci, [0031]: list of items ranked by number of selections); 
generate the ranked listings….; send the generated ranked product…to a display (Maciocci, [0041]: rankings may be displayed on a user interface showing a level of interest for items; [0077]: generating item interest and ranking information may be represented by computer device).
The motivation to combine Angell and Maciocci is the same as set forth in claim 1. 


Regarding claim 11
Angell discloses a method for providing a … listing for items exhibited at a convention including products or services using a computer device having a processor and a memory, the convention including a plurality of exhibitor areas where the exhibitors display items, the method comprising (Angell, [0035]: facility includes convention center; [0036]: items for purchase include services; [0038]: service may include a convention; [0042]: network; [0044-0045]: memory; [0100], [0124]: processor): 
gathering sensor data from a plurality of sensors disposed adjacent to or within selected exhibitor areas, the sensor data relating to each of the items in the selected exhibitor areas (Angell, [0050-0056]: sensors such as video cameras located outside or inside the retail facility gathers data regarding customer’s activity with products or services outside and inside of the retail facility; [0073]: retail facility includes shopping mall with stores and convention center; [0035-0036], [0074-0078], [0082], [0086]); 
the plurality of sensors being connected to the computer device via the network (Angell, [0074-0075]: detector devices include sensors; [0083]: computing device includes server; FIG. 6, [0085]: detector device connected to server; [0088-0089]: set of detectors within store communicate with server; [0092]: server analyzes data obtained from set of detectors; [0033]: network);
receiving the sensor data from the plurality of sensors via the network at the computer device (Angell, [0053]: video images received from sensor or set of 
monitoring the sensor data for touch points relating to each of the items in the selected exhibitor areas (Angell, [0085]: server tracks items captured by detectors; [0089]: set of detectors track customer inside store and communicated tracked data to server; [0100-0101]: track objects customer picks up in store using detectors);
determining a number of touchpoints for each of the items based on the monitoring (Angell, [0036]: items include services and goods; [0113-0114]: the selected item is identified visually by a camera and a listing of selected items for each customer is formed; [0085-0087]: sensors or detectors gathers customer behavior and identification data; [0193] identification data includes name of item; FIG. 2, [0105]: listing includes quantity of items; [0151-0152]: item is identified as selected item when a customer looks at an item, reaches for an item, touches an item, picks up an item in a store); 
generating the … listings based on the number of touch points for each of the items (Angell, [0036]: items include services and goods; [0113-0115]: the selected item is identified visually by a camera and a listing of selected items for each customer is formed; [0085-0087]: sensors or detectors gathers customer behavior and identification data; [0193] identification data includes name of item, [0145], [0151-0152]);
exporting the …listing to be displayed at a display viewable by an attendee of the convention (Angell, [0115-0116]: server stores a listing of selected items for a 
Angell teaches providing and generating a listing for items but does not explicitly teach a ranked listing of items such as: 
providing a ranked listing for items…; 
generating the ranked listings; exporting the generated ranked product…to be displayed.
However, Maciocci teaches that it is known to include:
providing a ranked listing for items…(Maciocci, [0031]: list of items ranked by number of selections); 
generate the ranked listings….; exporting the generated ranked product…to be displayed (Maciocci, [0041]: rankings may be displayed on a user interface showing a level of interest for items; [0077]: generating item interest and ranking information may be represented by computer device).
The motivation to combine Angell and Maciocci is the same as set forth in claim 1. 


Regarding claim 17
The combination of Angell and Maciocci teaches system of claim 1, wherein the display is disposed on a kiosk located at the convention (Angell, [0104]: user interface and kiosk).  


Regarding claim 18
The combination of Angell and Maciocci teaches the system of claim 1, wherein the display is a cell phone of the attendee (Angell, [0104]: user interface and personal device; [0108]: customer’s cellular telephone).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684